Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 1 of 18 PageID #: 1




   Michael Lee (WL 6353)
   Lee Law PLLC
   579 Fifth Avenue
   14th Floor
   New York, NY 10017
   Telephone: (917) 843-6312
   Attorneys for Plaintiffs

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                               CASE NO.
   OLAPLEX, LLC and LIQWD, INC.,

                        Plaintiffs,

         v.                                                 COMPLAINT

   LUXCLUB INC.; ABRAHAM MOSSERI;
   MARGARET MOSSERI, all individually and
   d/b/a “26MEDIA”; “JOHN DOES” 1-10; and
   UNKNOWN ENTITIES 1-10;

                       Defendants.




         Plaintiffs OLAPLEX, LLC (hereinafter “OL”) and LIQWD, INC.
   (hereinafter “LI”) (OL and LI are hereinafter collectively referred to as
   “Plaintiffs”) by and through their attorneys of record, complaining of
   defendants Luxclub Inc.; Abraham Mosseri; Margaret Mosseri, all
   individually and d/b/a “26Media”; “John Does” 1- 1; and Unknown Entities
   1-10 hereinafter collectively referred to as “Defendants”) hereby allege as
   follows:
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 2 of 18 PageID #: 2




                            STATEMENT OF THE CASE

         1.        Plaintiffs manufacture, distribute, and sell a professional hair
   care product that creates and reconnects bonds in the hair. Plaintiffs’ kits are
   not sold to individuals but rather to licensed hair care professionals.
   Specifically, Olaplex Hair Perfector No. 3 is a take-home product that is sold
   to consumers by their hairstylist, online at Olaplex.com, or in select high-
   end retails tores like Sephora and Nordstrom.
         2.        Plaintiffs’ products are sold in more than 80 countries around
   the world. Since its inception, Plaintiffs’ products were an instant success
   and have revolutionized the hair industry. Leaders in the hair industry have
   even referred to them as “game changing,” “revolutionary,” and a “miracle
   product” that is the “holy grail of hair product[s].”
         3.        Unfortunately,   with   Olaplex’s   success   has   come    the
   unauthorized imitation of its products in the form of counterfeiting of LI’s
   federally registered trademarks. Specifically, sordid businesses and
   individuals create unauthorized product and distribute it under the Olaplex
   name and using the Olaplex trademarks. Routinely called “counterfeits”,
   these illegal goods are made to appear to be genuine Olaplex products, but
   they are not.
         4.        The consequences of these unauthorized products in the
   marketplace that have not undergone the strenuous quality control of
   Olaplex not only harm Olaplex and its goodwill but serves as a public health
   hazard to any unsuspecting user. Especially with sales on the Internet, many
   people get confused to think that these products are genuine but instead they
   pose the risk of serious harm.
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 3 of 18 PageID #: 3




         5.     This action concerns the offer for sale, sale, and other
   distribution of merchandise bearing counterfeits and infringements of LI’s
   federally registered trademarks in the United States. As described more fully
   below, Defendants are actively working together and have conspired
   knowingly and intentionally to distribute and sell counterfeit merchandise.
   By doing so, Defendants have willfully infringed LI’s valuable trademarks,
   creating a strong likelihood of confusion among consumers who expect that
   merchandise bearing LI’s trademarks will be genuine Olaplex product and
   causing both monetary and other irreparable injury to Plaintiffs.

                                    PARTIES

         6.     Plaintiff OL is a limited liability company organized and
   existing under the laws of the State of California, having its principal place
   of business at 1482 E. Valley Rd., Suite #701, Santa Barbara, California
   93108.
         7.     Plaintiff LI is a corporation organized and existing under the
   laws of the State of California, having its principal place of business at 1482
   E. Valley Rd., Suite #701, Santa Barbara, California 93108. LI is the record
   owner of the trademarks at issue in the instant action and licenses such
   trademarks exclusively to its affiliate OL for use and sub- licensing in
   connection with OL’s business.
         8.     Upon information and belief, Luxclub Inc. (“Luxclub”) is a
   New York corporation with its principle place of business located at 1964
   East 9th Street, Brooklyn, NY 11223.
         9.     Upon information and belief, defendant Abraham Mosseri
   (“Abraham”) is the Chief Executive Officer of Luxclub and therefore has the
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 4 of 18 PageID #: 4




   right and ability to control the actions of the corporate defendant. Abraham
   resides at 1839 East 13th Street, Lower Level, Brooklyn, NY 11229.
         10.    Upon information and belief, defendant Margaret Mosseri
   (“Margaret”) is the President of Luxclub and therefore has the right and
   ability to control the actions of the corporate defendant. Margaret resides at
   1839 East 13th Street, Lower Level, Brooklyn, NY 11229.
         11.    Upon information and belief, Luxclub, Abraham, and Margaret
   all do business under the fictitious business name “26Media” which is not
   authorized to do business in any State. The clandestine operations of
   Defendants are more evidence of their willful conduct.
         12.    The identities of "John Does" 1-10 and Unknown Entities 1-10
   are not currently known to Plaintiffs. Upon information and belief, they are
   associated with Defendants and have contributed to Defendants' unlawful
   activities. Plaintiffs will use its best efforts to identify these "John Does" and
   Unknown Entities, and upon further knowledge and investigation, Plaintiffs
   will amend its pleadings accordingly.




                          JURISDICTION AND VENUE
         13.    This Court has subject matter jurisdiction over the federal
   claims pursuant to the Copyright Act (17 U.S.C. §§ 101 et seq.), 28 U.S.C.
   §§ 1331 and 1338 and the Declaratory Judgment Act (28 U.S.C. § 2201).
   This court has supplemental subject matter jurisdiction over state law claims
   pursuant to 28 U.S. C. § 1367(a) in that the state law claims form part of the
   same case or controversy as the federal claims.
         14.    Defendants are subject to the Court’s jurisdiction because they
   have committed the acts complained of herein in this District, do business in
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 5 of 18 PageID #: 5




   this District and/or reside in this District.
          15.    Defendants are subject to the jurisdiction of this Court pursuant
   to and in accordance with Rule 4 of the Federal Rules of Civil Procedure.
          16.    Venue is proper in this judicial District pursuant to 28 U.S.C. §
   1391(b)(1) and (2).
                            FACTUAL ALLEGATIONS

   Plaintiffs and the Olaplex Trademarks

          17.    Since 2014, Plaintiffs have extensively and exclusively sold
   goods bearing the OLAPLEX® trademark throughout the United States.
   Plaintiffs have the exclusive right to use and reproduce the OLAPLEX®
   trademark. As a result of Plaintiffs’ extensive marketing and sales of
   products bearing the OLAPLEX® trademark, the OLAPLEX® trademark
   has acquired considerable value and is well known to the consuming public
   and trade as identifying and distinguishing Olaplex products.
          18.    Rights to the OLAPLEX® trademark are evidenced in
   trademark registrations and applications throughout the world, including by
   the United States Patent and Trademark Office under Registration No.
   4,553,436. In addition, Plaintiffs own U.S. Trademark Registration No.
   4,557,585 for BOND MULTIPLIER® and U.S. Trademark Registration
   No. 4,682,909 for BOND PERFECTOR® (collectively, the “Olaplex
   Trademarks”), two of its top-selling hair products the Olaplex Trademarks
   are valid and subsisting.
          19.    Plaintiffs’ products are sold through a carefully curated network
   of salons and distributors around the world, as well as on Plaintiffs’ own
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 6 of 18 PageID #: 6




   website www.olaplex.com and through select retail partners such as
   Sephora.
          20.    Plaintiffs exercise strict quality control over the production,
   bottling, packaging, and distribution of the products sold under its
   OLAPLEX® trademark. Plaintiffs mark each unit with a product code used
   as a quality assurance, anti-counterfeiting, and anti-theft measure.
          21.    In addition, Plaintiffs use QR codes on the labels. Plaintiffs’
   QR codes store important information about their products and provide
   consumers the ability to scan the QR code on a smartphone and access
   Plaintiffs’ website for additional information about the product, including
   the opportunity to purchase more products online or learn information about
   how to use Olaplex products.
          22.    With this strict quality control, Plaintiffs ensure that only the
   highest quality products bearing the Olaplex Trademarks make its way into
   the hands of consumers. Defendants, however, are willfully acting to destroy
   the value associated with the Olaplex Trademarks with their illegal
   activities.

   Defendants’ Illegal Activities

          23.    On information and belief, Defendants source, market,
   advertise, offer for sale, and/or sell in interstate commerce merchandise
   bearing counterfeits and infringements of the Olaplex Trademarks
   (“Counterfeit Product”).
          24.    As part of their ongoing illegal enterprise, Defendants purchase
   and then sell merchandise bearing counterfeits and infringements of the
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 7 of 18 PageID #: 7




   Olaplex Trademarks. As detailed below, the history of Defendants’ illegal
   activities is extensive.
          25.    On or about September 15, 2018, Plaintiffs discovered product
   alleged to be “Olaplex Hair Perfector No 3” for sale by a third-party
   identified as “26media” on the website, www.eBay.com (the “Listing”)
          26.    Subsequently, a purchase from the Listing confirmed that the
   Listing was offering for sale and selling Counterfeit Product. Plaintiffs
   confirmed that the product bears several counterfeits and infringements of
   the Olaplex Trademarks (the “Purchase”).
          27.    The Purchase was made using the payment services of PayPal.
   The receipt for the Purchase listed Luxclub as the seller.
          28.    Upon information and belief, Abraham and Margaret are the
   controlling forces behind Luxclub and the “26media” eBay account and are
   directly involved with the distribution of Counterfeit Product and are
   directly liable for the acts alleged herein.
          29.    Upon information and belief, Defendants are working in
   concert to purchase, offer for sale and sell Counterfeit Product. The full
   extent of Defendants’ illegal activities is not known at this time but the
   Purchase is just the tip of the iceberg of Defendants’ illegal activities
   concerning the Olaplex Trademarks.
          30.    Defendants are not authorized and never have been authorized
   by Plaintiffs to alter, produce, manufacture, distribute, advertise, offer for
   sale, and/or sell merchandise bearing the Olaplex Trademarks, or any
   variations thereof.
          31.    On information and belief, Defendants source, market,
   advertise, offer for sale, and/or sell Counterfeit Products in interstate
   commerce. The Counterfeit Products sold by Defendants bear counterfeit
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 8 of 18 PageID #: 8




   and confusingly similar imitations of the Olaplex Trademarks in a manner
   likely to be confused with genuine Olaplex products.
          32.   On information and belief, Defendants are further unlawfully
   engaged in the business of removing and/or materially altering codes and
   other quality control and anti-counterfeiting devices from Olaplex products
   and introducing them into interstate commerce.
          33.   Defendants are not authorized and never have been authorized
   by Plaintiffs to produce, manufacture, distribute, advertise, offer for sale,
   and/or sell merchandise bearing the Olaplex Trademarks, or any variations
   thereof.
          34.   Defendants’ Counterfeit Products are likely to deceive, confuse
   and mislead purchasers and prospective purchasers into believing that these
   unlicensed and unauthorized products are authorized by Plaintiffs.
   Purchasers and prospective purchasers viewing Defendants’ Counterfeit
   Products and perceiving a defect, lack of quality, or any other irregularity
   are likely to attribute them mistakenly to Plaintiffs.
          35.   Defendants are not associated or connected with Plaintiffs, or
   licensed, authorized, sponsored, endorsed, or approved by Plaintiffs in any
   way.
          36.   The likelihood of confusion, mistake, and deception engendered
   by Defendants' misappropriation of the Olaplex Trademarks is causing
   irreparable harm to the goodwill symbolized by the Olaplex Trademarks and
   the reputation for quality that said marks embody, as well as the efficacy of
   Plaintiffs’ anti-counterfeiting efforts.
          37.   On information and belief, Defendants knowingly, willfully,
   intentionally, and maliciously adopted and used confusingly similar and/or
   substantially indistinguishable imitations of the Olaplex Trademarks.
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 9 of 18 PageID #: 9




         38.    Due to the nature of the product at issue here (i.e., a topical hair
   product), Defendants’ sale of the Counterfeit Products poses a serious risk to
   public health and safety. Thus, Defendants’ actions are causing irreparable
   harm to Plaintiffs and the public by threatening consumer welfare and
   creating consumer confusion.
         39.    Defendants’ conduct is intentionally fraudulent, malicious,
   willful and wanton.
         40.    Unless enjoined by this Court, Defendants intend to continue
   their course of conduct and will wrongfully use, infringe upon and otherwise
   profit from the Olaplex Trademarks, and cause injury to Plaintiffs’
   reputation and business interests.
         41.    As a direct result of the acts of Defendants alleged herein,
   Plaintiffs have suffered irreparable damage and have sustained lost profits.
   Plaintiffs will continue to suffer irreparable damage and sustain a loss in
   profits until Defendants’ actions alleged above are enjoined by this Court.

                         FIRST CLAIM FOR RELIEF:
                      TRADEMARK COUNTERFEITING
                                   (15 U.S.C. § 1114)
         42.    Plaintiffs repeat and re-allege the allegations in the preceding
   paragraphs of this Complaint.
         43.    Defendants have used spurious designations that are identical
   with, or substantially indistinguishable from, the Olaplex Trademarks on
   goods covered by registrations for the Olaplex Trademarks.
         44.    Defendants have intentionally used these spurious designations,
   knowing they are counterfeit, in connection with the advertisement,
   promotion, sale, offering for sale, and distribution of goods.
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 10 of 18 PageID #: 10




            45.   Defendants’ use of the Olaplex Trademarks to advertise,
    promote, offer for sale, distribute and sell goods bearing counterfeits was
    and is without the consent of Plaintiffs.
            46.   Defendants’ unauthorized use of the Olaplex Trademarks on
    and in connection with their advertisement, promotion, sale, offering for
    sale, and distribution of goods through e-mail and the Internet constitutes
    Defendants’ use of the Olaplex Trademarks in commerce.
            47.   Defendants’ unauthorized use of the Olaplex Trademarks as set
    forth above is likely to: (a) cause confusion, mistake, and deception; (b)
    cause the public to believe that Defendants’ goods are the same as Plaintiffs’
    goods and/or that they are authorized, sponsored, or approved by Plaintiffs
    or that they are affiliated, connected, or associated with or in some way
    related to Plaintiffs; and (c) enable Defendants to unfairly benefit from
    Plaintiffs’ advertising and promotion and profit from the reputation of
    Plaintiffs and the Olaplex Trademarks, all to the substantial and irreparable
    injury of the public, Plaintiffs, and the Olaplex Trademarks and the
    substantial goodwill represented thereby.
            48.   Defendants’ acts constitute willful trademark counterfeiting in
    violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
            49.   By reason of the foregoing, Defendants are liable to Plaintiffs
    for: (a) statutory damages in the amount of up to $2,000,000 for each mark
    counterfeited as provided by 15 U.S.C. § 1117(c) of the Lanham Act, or, at
    Plaintiffs’ election, an amount representing three (3) times Plaintiffs’
    damages and/or Defendants’ illicit profits; and (b) reasonable attorneys’
    fees, investigative fees, and pre-judgment interest pursuant to 15 U.S.C. §
    1117.
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 11 of 18 PageID #: 11




                         SECOND CLAIM FOR RELIEF:
                        TRADEMARK INFRINGEMENT
                                    (15 U.S.C. § 1114)
           50.    Plaintiffs repeat and re-allege the allegations of paragraphs 1
    through 41 of this Complaint.
           51.    Based on Plaintiffs’ extensive advertising under the Olaplex
    Trademarks, its extensive sales and the wide popularity of Olaplex products,
    the Olaplex Trademarks have acquired secondary meaning such that any
    product and advertisement bearing such trademarks is immediately
    associated by purchaser and the public as being a product and affiliate of
    Plaintiffs.
           52.    Defendants’ activities constitute Defendants’ use in commerce
    of the Olaplex Trademarks. Defendants use the Olaplex Trademarks in
    connection with Defendants’ sale, offers for sale, distribution, promotion,
    and advertisement of their goods bearing infringements and/or counterfeits
    of the Olaplex Trademarks.
           53.    Defendants have used the Olaplex Trademarks, knowing that
    they are the exclusive property of Plaintiffs, in connection with their sale,
    offers for sale, distribution, promotion, and advertisement of their goods
    bearing counterfeits or infringements of the Olaplex Trademarks.
           54.    Defendants’ activities create the false and misleading
    impression that Defendants are sanctioned, assigned, or authorized by
    Plaintiffs to use the Olaplex Trademarks to advertise, manufacture,
    distribute, offer for sale, or sell goods bearing the Olaplex Trademarks when
    Defendants are not so authorized.
           55.    Defendants engage in the aforementioned activity with the
    intent to confuse and deceive the public into believing that they and the
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 12 of 18 PageID #: 12




    goods they sell are in some way sponsored, affiliated, or associated with
    Plaintiffs, when in fact they are not.
          56.    Defendants’ use of the Olaplex Trademarks has been without
    the consent of Plaintiffs, is likely to cause confusion and mistake in the
    minds of the public and, in particular, tends to and does falsely create the
    impression that the goods advertised, promoted, distributed, and sold by
    Defendants are warranted, authorized, sponsored, or approved by Plaintiffs
    when, in fact, they are not.
          57.    Defendants’ unauthorized use of the Olaplex Trademarks has
    resulted in Defendants unfairly benefiting from Plaintiffs’ advertising and
    promotion, and profiting from the reputation of Plaintiffs and the Olaplex
    Trademarks, to the substantial and irreparable injury of the public, Plaintiffs,
    and the Olaplex Trademarks and the substantial goodwill represented
    thereby.
          58.    Defendants’ acts constitute willful trademark infringement in
    violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
          59.    By Reason of the foregoing, Defendants are liable to Plaintiffs
    for: (a) an amount representing three (3) times Plaintiffs’ damages and/or
    Defendants’ illicit profits; and (b) reasonable attorneys’ fees, investigative
    fees, and pre-judgment interest pursuant to 15 U.S.C. § 1117.


                          THIRD CLAIM FOR RELIEF:
                      FEDERAL TRADEMARK DILUTION
                                   (15 U.S.C. § 1125(c))
          60.    Plaintiffs repeat and re-allege the allegations of paragraphs 1
    though 41 of this Complaint.
          61.    Defendants’ use of the Olaplex Trademarks or marks
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 13 of 18 PageID #: 13




    confusingly similar thereto in order to sell their products constitutes
    Defendants’ commercial use in commerce of the Olaplex Trademarks.
          62.     The Olaplex Trademarks are world famous and distinctive.
    They achieved such status long prior to Defendants’ activities complained of
    herein.
          63.     Defendants’ use of the Olaplex Trademarks on the Internet to
    advertise unauthorized merchandise constitutes tarnishment of the Olaplex
    Trademarks.
          64.     Plaintiffs are suffering and will continue to suffer irreparable
    harm from Defendants’ dilutive activities.
          65.     Defendants’ acts as aforesaid are diluting the distinctive quality
    of the Olaplex Trademarks in violation of Section 43(c) of the Lanham Act,
    15 U.S.C. § 1125(c).
          66.     Defendants have intentionally and willfully appropriated the
    Olaplex Trademarks and traded on Plaintiffs’ reputation.
          67.     Defendants’ wrongful acts of dilution will continue unless
    enjoined by this Court.
                         FOURTH CLAIM FOR RELIEF:

       UNFAIR COMPETITION, FALSE DESIGNATION OF ORIGIN
                    & FALSE DESCRIPTION
                       (15 U.S.C. § 1125(a))
          68.     Plaintiffs repeat and re-allege the allegations in paragraphs 1
    through 41 of this Complaint.
          69.     In connection with Defendants’ advertisement, promotion,
    distribution, offers of sales, and sales of their goods, Defendants have used
    the Olaplex Trademarks in commerce.
          70.     In connection with Defendants’ advertisement, promotion,
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 14 of 18 PageID #: 14




    distribution, offers of sales, and sales of their goods, Defendants have
    affixed, applied and/or used false designations of origin and false and
    misleading descriptions and representations, including the Olaplex
    Trademarks, which tend falsely to describe the origin, sponsorship,
    association, or approval by Plaintiffs of the goods Defendants sell.
          71.    Defendants have used the Olaplex Trademarks with full
    knowledge of the falsity of such designations of origin, descriptions, and
    representations, all to the detriment of Plaintiffs.
          72.    Defendants’ use of the Olaplex Trademarks on the Internet and
    on their goods bearing counterfeits and/or infringements of the Olaplex
    Trademarks constitutes false descriptions and representations tending falsely
    to describe or represent Defendants and their products as being authorized,
    sponsored, affiliated, or associated with Plaintiffs.
          73.    Defendants have used the Olaplex Trademarks on the Internet
    and on their goods with the express intent to cause confusion and mistake, to
    deceive and mislead the public, to trade upon the reputation of Plaintiffs and
    to improperly appropriate to themselves the valuable trademark rights of
    Plaintiffs. Defendants’ acts constitute unfair competition under federal law.
          74.    Defendants’ acts constitute the use in commerce of false
    designations of origin and false and/or misleading descriptions or
    representations, tending to falsely or misleadingly describe and/or represent
    their products as those of Plaintiffs in violation of Section 43(a) of the
    Lanham Act, 15 U.S.C. § 1125(a). These acts constitute unfair competition.




                               PRAYER FOR RELIEF
          WHEREFORE, the Plaintiffs respectfully request that the Court order
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 15 of 18 PageID #: 15




    the following relief:
          1.      That the Court enter an injunction ordering that Defendants,
    their agents, servants, employees, and all other persons in privity or acting in
    concert with them be enjoined and restrained from:

               a. using any counterfeit or infringement of the Olaplex
                  Trademarks to identify any goods not authorized by Plaintiffs;

               b. counterfeiting or infringing the Olaplex Trademarks by
                  importing, manufacturing, distributing, selling, offering for
                  sale, advertising, promoting, displaying any products bearing
                  any simulation, reproduction, counterfeit, or copy of the
                  Olaplex Trademarks;

               c. using any simulation, reproduction, counterfeit, or copy of the
                  Olaplex Trademarks in connection with the importation,
                  promotion, advertisement, display, sale, offering for sale,
                  manufacture, production, circulation or distribution of any
                  unauthorized products in such fashion as to relate or connect, or
                  tend to relate or connect, such products in any way to Olaplex
                  products, or to any goods sold, manufactured, sponsored or
                  approved by, or connected with Olaplex products,

               d. making any statement or representation whatsoever, or using
                  any false designation of origin or false description, or
                  performing any act, which can or is likely to lead the trade or
                  public, or individual members thereof, to believe that any
                  services provided, products manufactured, distributed, sold or
                  offered for sale, or rented by Defendants are in any way
                  associated or connected with Olaplex products;

               e. engaging in any other conduct constituting an infringement of
                  the Olaplex Trademarks, of Olaplex products’ rights in, or to
                  use or to exploit, said trademark, or constituting any weakening
                  of Olaplex products’ name, reputation and goodwill.

          2.      Defendants be ordered to recall all products bearing the Olaplex
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 16 of 18 PageID #: 16




    Trademarks or any other indicia confusingly or substantially similar thereof,
    which have been shipped by Defendants or under their authority, to any
    customer, including, but not limited to, any wholesaler, distributor, retailer,
    consignor, or marketer, and also to deliver to each customer a copy of this
    Court's order as it relates to said injunctive relief against Defendants.
          3.     Defendants be ordered to recall all products bearing the Olaplex
    Trademarks or any other indicia confusingly or substantially similar thereof,
    which have been shipped by Defendants or under their authority, to any
    customer, including, but not limited to, any wholesaler, distributor, retailer,
    consignor, or marketer, and also to deliver to each customer a copy of this
    Court's order as it relates to said injunctive relief against Defendants.
          4.     Defendants be ordered to deliver for impoundment and
    destruction all merchandise, bags, boxes, labels, tags, signs, packages,
    receptacles, advertising, sample books, promotional materials, stationery
    and/or other materials in the possession, custody, or under the control of
    Defendants which are found to adopt or infringe any of the Olaplex
    Trademarks, or which otherwise unfairly compete with Plaintiffs and their
    products and services.
          5.     Defendants be ordered to file with this Court and serve upon
    Plaintiffs, within thirty (30) days of the entry of the injunction prayed for
    herein, a report in writing under oath and setting forth in detail the form and
    manner in which Defendants have complied with said permanent injunction,
    pursuant to 15 U.S.C. 1116(a);
          6.     Defendants be ordered to disclose their supplier(s) of the
    Counterfeit Products and provide all documents, correspondence, receipts,
    and/or invoices associated with the purchase of the Counterfeit Products.
          7.     Plaintiffs be awarded all damages caused by the acts forming
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 17 of 18 PageID #: 17




    the basis of this Complaint.
          8.     Plaintiffs be awarded such damages and profits Plaintiffs have
    sustained as a consequence of Defendants’ counterfeiting and infringement
    of the Olaplex Trademarks and to account for all gains, profits, and
    advantages derived by Defendants from the sale of their counterfeit and
    infringing merchandise bearing the Olaplex Trademarks and that the award
    to Plaintiffs be trebled as provided for under 15 U.S.C. § 1117; alternatively,
    that Plaintiffs be awarded statutory damages pursuant to 15 U.S.C. § 1117(c)
    of up to $2,000,000 for each trademark that Defendants have willfully
    counterfeited and infringed.
          9.     Defendants be required to pay to Plaintiffs the costs of this
    action and Plaintiffs’ reasonable attorneys' fees, pursuant to 15 U.S.C. §
    1117(a) and the state statutes cited in this Complaint.
          10.    Based on Defendants' willful and deliberate infringement of the
    Olaplex Trademarks, and to deter such conduct in the future, Plaintiffs be
    awarded punitive damages.
         11. Defendants be required to pay pre-judgment interest on all

    damages and profits awards.

          12.    That this Court retain jurisdiction of this action for the purpose

    of enabling Plaintiffs to apply to this Court at any time for such further

    orders and interpretation or execution of any Order entered in this action, for

    the modification of any such Order, for the enforcement or compliance

    therewith and for the punishment of any violations thereof.
Case 1:18-cv-06710-PKC-RER Document 1 Filed 11/26/18 Page 18 of 18 PageID #: 18




          13.    That pursuant to 11 U.S.C. § 523(a)(6), Defendants be

    prohibited from a discharge under 11 U.S.C. § 727 for malicious, willful,

    and fraudulent injury to Plaintiffs.

          14.    Plaintiffs have such other and further relief as this Court may

    deem just and equitable.


                                                LEE LAW PLLC


    Dated: November 26, 2018                   ______________________________
                                                Michael Lee
                                                Lee Law PLLC
                                                579 Fifth Avenue
                                                14th Floor
                                                New York, NY 10017
                                                Telephone: (917) 843-6312

                                                Attorneys for Plaintiffs
